Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP2005265494A) in view of Singhal (20130244611).
Regarding claim 1, Takahashi discloses an in-vehicle processing apparatus comprising: 
a storage unit that stores point cloud data including a plurality of coordinates of a point representing a portion of an object in an actual latitude and longitude coordinate system, wherein coordinates of points constituting a landmark existing in a parking lot (a detailed map DB 102 is obtained from a detail map extracting part 103, a point where a scene obtained by an on-vehicle camera and the detailed map information are matched is identified using a white line extracting part 106 and a landmark extracting part 107, see at least [0020]-[0021]+, wherein the white line information collected from an image captured by the vehicle’s camera 105 will be described such as a parking lot, see at least [0024]);
a sensor input unit that acquires an output of a sensor that acquires information regarding vicinity of a vehicle (an on-vehicle camera 105, see at least [0020]+); 
a movement information acquisition unit that acquires information related to movement of the vehicle (vehicle speed detection unit 104, see at least [0032]+); 
a local periphery information creation unit that generates local periphery information including a current position of the vehicle in a coordinate system where the current position is set as a origin and a plurality of coordinates of a point representing a portion of an object in the coordinate system where the current position is set as an origin on the basis of information acquired by the sensor input unit and the movement information acquisition unit (the current position and local map information  are sent to the control unit 200 and used for driving support for route information generation unit 300, see at least [0022]-[0023]+); and 
a position estimation unit that estimates a relationship between the actual latitude and longitude coordinate system and the coordinate system where the current position is set as an origin by applying an outlier list to the local periphery information and excluding from processing part of the outlier list, and then estimates the current position of the vehicle in the actual latitude and longitude coordinate system (current position and local map information obtained by the current position estimation unit 108, see at least [0022] thru [0033] which the detailed map DB 102, the vehicle’s camera 105 are use to compose of a plurality of point sequences in 2D or 3D as shown in Fig.9).  
Takahashi is silent about the storage stores the actual latitude and longitude which indicates a parking region.
Singhal discloses a system for a cellular communication network (see Fig.1).  The system includes a database 20 which store the actual latitude and longitude which indicates a parking region (see at least [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Takahashi by including storing the actual latitude and longitude which indicates a parking region in the database as taught by Singhal for improving navigation database of driving.

Regarding claim 2, Takahashi teaches that the in-vehicle processing apparatus according to claim 1, Page 2 of 8Application No. 16/304,899 Attorney Docket No. 106003.PB653US wherein the position estimation unit searches for points corresponding to individual points constituting the local periphery information from among the point cloud data, and estimates a coordinate transformation formula for the actual latitude and longitude coordinate system and the coordinate system where the current position is set as .origin to minimize a distance between the corresponding points (the detailed map DB 102 and lane information extracted from an image captured by the camera 105 are composed of a plurality of points sequences expressed by 2D or 3D coordinates, see at least [0033]+).  

Allowable Subject Matter
Claims 3-9  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.

The following is an examiner’s statement of reasons for allowance: The closest prior arts does not teach or make obvious:
Claim 3, " wherein the position estimation unit excludes point data of the local periphery information in which a distance between the point constituting the point cloud data or the local periphery information and a point corresponding to this point is longer than a predetermined threshold, and performs the search and the estimation.”
Claim 7, “a point cloud data acquisition unit that creates second point cloud data including a plurality of coordinates of a point representing a portion of an object excluding a moving body in a third coordinate system on the basis of information acquired by the sensor input unit and the movement information acquisition unit and stores the created second point cloud data in the storage unit.”
Claim 9, “the in-vehicle processing apparatus further comprises a control unit that moves the vehicle to the parking position using the vehicle control unit in a case where a difference in distance between the position indicated by the information related to the position acquired by the position information acquisition unit and the position of the parking lot is shorter than a predetermined distance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NGA X NGUYEN/           Primary Examiner, Art Unit 3662                                                                                                                                                                                             NXN